   Case 4:19-cv-00063-WTM-CLR Document 129 Filed 05/18/20 Page 1 of 1



                IN   THE UNITED   STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION




ANTHONY OLIVER,


           Plaintiff-Appellant,

vs.                                          Case No. CV419-63


LYFT, INC.,
a Delaware Corporation,

           Defendant-Appellee



                               ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

      SO ORDERED, this               day of May 2020.




                                  WILLIAM T. MOORE, DR., JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
